          Case 1:21-mj-00010-GMH Document 5 Filed 01/21/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE DISTRICT OF THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES,                      )
                                    )
      v.                            )                Crim. No. 21mj10
                                    )
CHISTOPHER ALBERTS,                 )
      Defendant.                    )
____________________________________)

                           NOTICE OF ATTORNEY APPEARANCE

       Please note the appearance of undersigned as counsel for Defendant Christopher Alberts

in substitution of appointed counsel AFPD Tony Miles.

                                                     Respectfully Submitted,

                                                     CHRISTOPHER ALBERTS
                                                     By Counsel

                                                     _____/s/____________
                                                     John C. Kiyonaga

                                                     600 Cameron Street
                                                     Alexandria, Virginia 22314
                                                     Telephone: (703) 739-0009
                                                     Facsimile: (703) 340-1642
                                                     E-mail: john@johnckiyonagaa.com

                                                     Counsel for the Defendant

                                 Certificate of Electronic Service

       I hereby certify that on January 21, 2021, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF System, with consequent service on all parties.

                                                     ____/s/_____________
                                                     John C. Kiyonaga




                                                 1
